MEMORANDUM2
James R. Rankin, a California state prisoner at the time he filed his complaint, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action, which alleged constitutional violations resulting in his criminal conviction. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, see Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm in part, and vacate and remand in part.
The district court properly dismissed Rankin’s action because his claims necessarily implied the invalidity of his conviction, and he failed to demonstrate that his conviction had been invalidated. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). However, the dismissal should be without prejudice so that Rankin may proceed if he succeeds in invalidating his conviction. *747See Trimble v. Santa Rosa, 49 F.3d 583, 585 (9th Cir.1995) (per curiam). Accordingly, we vacate the district court’s order dismissing Rankin’s section 1983 action and remand to the district court with instructions to enter an order of dismissal without prejudice. Each party shall pay its own costs on appeal.
AFFIRMED in part; VACATED and REMANDED in part.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.